Exhibit 10.34




REGISTRATION RIGHTS AGREEMENT




This Registration Rights Agreement (this “Agreement”), dated as of December 20,
2012, is made by and among IGI Laboratories, Inc., a Delaware corporation (the
“Company”), and Amzak Capital Management, LLC, a limited liability company
organized under the laws of the State of Nevada (the “Investor”). All
capitalized terms used herein but not otherwise defined shall have the meanings
ascribed to such terms in the Securities Purchase Agreement (as such term is
defined below).




WHEREAS, the Company and the Investor have entered into a Securities Purchase
Agreement (the “Securities Purchase Agreement”) dated as of even date herewith
pursuant to which the Company and the Investor agree that the Investor will
purchase from the Company and the Company will sell to the Investor the
Securities for an aggregate purchase price of $2,000,000 in cash;




WHEREAS, in connection with entering into the Securities Purchase Agreement, the
Company has issued to the Investor 1,965,740 shares (the “Shares”) of the
Company’s common stock, par value $0.01 per share, held in the Company’s
treasury and warrants (the “Warrants”) to acquire up to 387,201 shares of the
Company’s Common Stock (as herein defined); and




WHEREAS, in order to induce the Investor to enter into the Securities Purchase
Agreement and as a condition to the Investor’s obligations under the Securities
Purchase Agreement, the Company is entering into this Agreement in order to
provide the Investor with certain rights relating to the registration of the
Registrable Securities (as such term is defined below).




NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties and agreements contained herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows.




1. Definitions.




As used in this Agreement, the following terms shall have the following
meanings:




“Advice” shall have the meaning set forth in Section 6(c).




“Agreement” shall have the meaning set forth in the Preamble.




“Commission” means the United States Securities and Exchange Commission.




“Common Stock” means the common stock of the Company, par value $0.01 per share.




“Company” shall have the meaning set forth in the Preamble.





1










“Effectiveness Date” means, with respect to the Initial Registration Statement
required to be filed hereunder, nine (9) months following the date hereof, and
with respect to any additional Registration Statements which may be required
pursuant to Section 3(c), the 180 (180th) calendar day following the date on
which an additional Registration Statement is required to be filed hereunder;
provided, however, that in the event the Company is notified by the Commission
that one or more of the above Registration Statements will not be reviewed or is
no longer subject to further review and comments, the Effectiveness Date as to
such Registration Statement shall be the fifth (5th) Trading Day following the
date on which the Company is so notified if such date precedes the dates
otherwise required above.




“Effectiveness Period” shall have the meaning set forth in Section 2(a).




“Event” shall have the meaning set forth in Section 2(b).




“Event Date” shall have the meaning set forth in Section 2(b).




“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.




“FINRA” means the Financial Industry Regulatory Authority and any successor
self-regulatory organization.




“Filing Date” means, with respect to the Initial Registration Statement required
hereunder, six (6) months following the date hereof and, with respect to any
additional Registration Statements which may be required pursuant to Section
2(a) and/or Section 3(c), the earliest practical date on which the Company is
permitted by SEC Guidance to file such additional Registration Statement related
to the Registrable Securities.




“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.




“Indemnified Party” shall have the meaning set forth in Section 5(c).




“Indemnifying Party” shall have the meaning set forth in Section 5(c).




“Initial Registration Statement” means the initial Registration Statement filed
pursuant to this Agreement.




“Investor” shall have the meaning set forth in the Preamble.




“Losses” shall have the meaning set forth in Section 5(a).




“Proceeding” means an action, claim, suit, investigation or commenced proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition).





2










“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the Commission pursuant to
the Securities Act), as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.




“Registrable Securities” means (a) the Shares, (b) the Warrants, (c) the Warrant
Shares and (d) any securities issued or issuable upon any stock split, dividend
or other distribution, recapitalization or similar event with respect to the
foregoing; provided, however, that Registrable Securities shall not include, and
the Company shall not be required to maintain the effectiveness or file another
Registration Statement hereunder with respect to, any shares of Common Stock
described in clause (a) through (c) above which (i) are subject to an effective
registration statement, (ii) have been sold to the public either pursuant to a
Registration Statement or Rule 144, (iii) which have been sold in a private
transaction in which the transferor’s rights under this Agreement are not
assigned, or (iv) are eligible for resale without volume or manner-of-sale
restrictions pursuant to Rule 144.




“Registration Statement” means any registration statement required to be filed
hereunder pursuant to Section 2(a) and any additional registration statements
contemplated by Section 3(c), including (in each case) the Prospectus,
amendments and supplements to any such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
any such registration statement.




“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.




“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.




“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.




“SEC Guidance” means (i) any comments, requirements, requests or
publicly-available written or oral guidance of the Commission staff and (ii) the
Securities Act.




“Securities Act” means the Securities Act of 1933, as amended.




“Securities Purchase Agreement” shall have the meaning set forth in the
Recitals.




“Trading Day” means a day on which the principal Trading Market is open for
trading.





3










“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: NYSE MKT, the
NASDAQ Capital Market, the NASDAQ Global Market, the NASDAQ Global Select
Market, the New York Stock Exchange or the OTC Bulletin Board.




“Warrants” has the meaning set forth in the Recitals.




“Warrant Shares” means the shares of Common Stock into which the Warrants are
exercisable.




2. Shelf Registration.




(a) Subject to any objection as contemplated by Section 3(a) hereof, on or prior
to each Filing Date, the Company shall prepare and file with the Commission a
Registration Statement covering the resale of Registrable Securities in an
amount equal to all of the outstanding Registrable Securities, or if less than
all, such maximum number of the Registrable Securities as may be registered by
the Company on a Registration Statement on Form S-3 (“Form S-3”) pursuant to the
instructions for Form S-3 and as provided by SEC Guidance on the Filing Date,
which Registrable Securities are not then registered on an effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415. Each Registration Statement filed hereunder shall be on Form S-3
(except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
another appropriate form in accordance herewith) and shall contain a plan of
distribution in a form reasonably acceptable to the Holders. Subject to the
terms of this Agreement, the Company shall use its commercially reasonable
efforts to cause a Registration Statement to be declared effective under the
Securities Act as promptly as possible after the filing thereof, but in any
event prior to the applicable Effectiveness Date, and shall use its commercially
reasonable efforts to keep such Registration Statement continuously effective
under the Securities Act until all Registrable Securities covered by such
Registration Statement have been sold, or may be sold without volume or
manner-of-sale restrictions pursuant to Rule 144, as determined by the counsel
to the Company pursuant to a written opinion letter to such effect, addressed
and acceptable to the Transfer Agent and the affected Holders (the
“Effectiveness Period”). The Company shall immediately notify the Holders via
facsimile or by e-mail of the effectiveness of a Registration Statement on the
same Trading Day that the Company telephonically confirms effectiveness with the
Commission, which shall be the date requested for effectiveness of such
Registration Statement. The Company shall, by 9:30 a.m. New York City time on
the second Trading Day after the effective date of such Registration Statement,
file a final Prospectus with the Commission as required by Rule 424.
Notwithstanding any other provision of this Agreement, if any SEC Guidance sets
forth a limitation of the number of Registrable Securities to be registered on a
particular Registration Statement filed pursuant to this Section 2, the number
of Registrable Securities to be registered on such Registration Statement will
be reduced on a pro rata basis based on the total number of Registrable
Securities then held by the Holders.




(b) If a Registration Statement registering for resale all of the Registrable
Securities (or if less than all, such maximum number of Registrable Securities
as may be registered by the Company pursuant to applicable law or as provided by
SEC Guidance) is not declared effective by the Commission by the Effectiveness
Date of the Initial Registration Statement (the “Event”) then, in addition to
any other rights the Investor may have hereunder or under applicable law, on the
Event





4







date and on each monthly anniversary of each such Event date until the earlier
of (1) the cure of the applicable Event and (2) the Registrable Securities cease
to be Registrable Securities, the Company shall pay to the Investor an aggregate
amount in cash, pro rata based on the number of Registrable Securities held by
such Holder, as liquidated damages and not as a penalty, equal to Five Thousand
($5,000). The liquidated damages pursuant to the terms hereof shall apply on a
monthly pro rata basis for any portion of a month prior to the cure of the
Event. However, the Company shall not be liable for liquidated damages under the
Agreement if the reason for noncompliance is attributable to any Holder and the
Company has so notified the Holders or due to any other reason not within the
control of the Company.




(c) If at any time the Commission takes the position that the offering of some
or all of the Registrable Securities in a Registration Statement is not eligible
to be made on a delayed or continuous basis under the provisions of Rule 415
under the Securities Act or requires any Holder to be named as an “underwriter,”
the Company shall use its best efforts to persuade the Commission that the
offering contemplated by the Registration Statement is a valid secondary
offering and not an offering “by or on behalf of the issuer” as defined in Rule
415 and that the Investor is not an “underwriter.” The Holders shall have the
right to participate or have their counsel participate in any meetings or
discussions with the Commission regarding the Commission’s position and to
comment or have their counsel comment on any written submission made to the
Commission with respect thereto. No such written submission shall be made to the
Commission to which the Holders’ counsel reasonably objects. In the event that,
despite the Company’s best efforts and compliance with the terms of this Section
3(c), the Commission refuses to alter its position, the Company shall (i) remove
from the Registration Statement such portion of the Registrable Securities (the
“Cut Back Shares”) and/or (ii) agree to such restrictions and limitations on the
registration and resale of the Registrable Securities as the Commission may
require to assure the Company’s compliance with the requirements of Rule 415
(collectively, the “SEC Restrictions”). Any cut-back imposed on the Holders
pursuant to this Section 2(c) shall be allocated among the Holders on a pro rata
basis and shall be applied first to any of the Registrable Securities of such
Holder as such Holder shall designate, unless the Commission restrictions
otherwise require or provide or the Holders otherwise agree. No liquidated
damages shall accrue as to any Cut Back Shares until such date as the Company is
able to effect the registration of such Cut Back Shares in accordance with any
SEC Restrictions (such date, the “Restriction Termination Date” of such Cut Back
Shares).




3. Registration Procedures.




In connection with the Company’s registration obligations hereunder, the Company
shall:




(a) Not less than five (5) Trading Days prior to the filing of each Registration
Statement and not less than one (1) Trading Day prior to the filing of any
related Prospectus or any amendment or supplement thereto (including any
document that would be incorporated or deemed to be incorporated therein by
reference), the Company shall (i) furnish to each Holder copies of all such
documents proposed to be filed, which documents (other than those incorporated
or deemed to be incorporated by reference) will be subject to the review of such
Holders and (ii) cause its officers and directors, counsel and independent
registered public accountants to respond to such inquiries as shall be
necessary, in the reasonable opinion of respective counsel to each such Holder,
to conduct a reasonable investigation within the meaning of the Securities Act.
The Company shall not file a Registration Statement or any such Prospectus or
any amendments or supplements thereto to which the Holders of a majority of the
Registrable Securities shall reasonably object in good faith, provided





5







that, the Company is notified of such objection in writing no later than three
(3) Trading Days after such Holders have been so furnished copies of a
Registration Statement or one (1) Trading Day after such Holders have been so
furnished copies of any related Prospectus or amendments or supplements thereto.




(b) (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to a Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep a Registration Statement
continuously effective as to all of the Registrable Securities for the
Effectiveness Period; (ii) cause the related Prospectus to be amended or
supplemented by any required Prospectus supplement (subject to the terms of this
Agreement), and, as so supplemented or amended, to be filed pursuant to Rule
424; (iii) respond as promptly as reasonably possible to any comments received
from the Commission with respect to a Registration Statement or any amendment
thereto and provide as promptly as reasonably possible to the Holders true and
complete copies of all correspondence from and to the Commission relating to a
Registration Statement (provided that, the Company may excise any information
contained therein which would constitute material non-public information as to
any Holder which has not executed a confidentiality agreement with the Company);
and (iv) comply in all material respects with the provisions of the Securities
Act and the Exchange Act with respect to the disposition of all Registrable
Securities covered by a Registration Statement during the applicable period in
accordance (subject to the terms of this Agreement) with the intended methods of
disposition by the Holders thereof set forth in such Registration Statement as
so amended or in such Prospectus as so supplemented.




(c) If during the Effectiveness Period, the number of Registrable Securities at
any time exceeds one hundred percent (100%) of the number of shares of Common
Stock then registered in a Registration Statement, then the Company shall file
as soon as reasonably practicable, but in any case prior to the applicable
Filing Date, an additional Registration Statement covering the resale by the
Holders of not less than the number of such Registrable Securities.




(d) Notify the Holders of Registrable Securities to be sold (which notice shall,
pursuant to clauses (iii) through (vi) of this subsection (d), be accompanied by
an instruction to suspend the use of the Prospectus until the requisite changes
have been made) as promptly as reasonably possible (and, in the case of (i)(A)
below, not less than one (1) Trading Day prior to such filing) (i)(A) when a
Prospectus or any Prospectus supplement or post-effective amendment to a
Registration Statement is proposed to be filed; (B) when the Commission notifies
the Company whether there will be a “review” of such Registration Statement and
whenever the Commission comments in writing on such Registration Statement; and
(C) with respect to a Registration Statement or any post-effective amendment,
when the same has become effective; (ii) of any request by the Commission or any
other federal or state governmental authority for amendments or supplements to a
Registration Statement or Prospectus or for additional information; (iii) of the
issuance by the Commission or any other federal or state governmental authority
of any stop order suspending the effectiveness of a Registration Statement
covering any or all of the Registrable Securities or the initiation of any
Proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; (v) of the occurrence of any event or passage of time that makes the
financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in a Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to a
Registration Statement, Prospectus or other





6







documents so that, in the case of a Registration Statement or the Prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and (vi) of the occurrence or existence of any pending
corporate development with respect to the Company that the Company believes may
be material and that, in the determination of the Company, makes it not in the
best interest of the Company to allow continued availability of a Registration
Statement or Prospectus, provided that, any and all of such information shall
remain confidential to each Holder until such information otherwise becomes
public, unless disclosure by a Holder is required by law.




(e) Use its commercially reasonable efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order stopping or suspending the
effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest practicable time.




(f) Furnish to each Holder, without charge, at least one conformed copy of each
such Registration Statement and each amendment thereto, including financial
statements and schedules, all documents incorporated or deemed to be
incorporated therein by reference to the extent requested by such Person, and
all exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission; provided, that any such item which is available
on the EDGAR system need not be furnished.




(g) Subject to the terms of this Agreement, the Company hereby consents to the
use of such Prospectus and each amendment or supplement thereto by each of the
selling Holders in connection with the offering and sale of the Registrable
Securities covered by such Prospectus and any amendment or supplement thereto,
except after the giving of any notice pursuant to Section 3(d).




(h) The Company shall cooperate with any broker-dealer through which a Holder
proposes to resell its Registrable Securities in effecting a filing with the
FINRA Corporate Financing Department pursuant to FINRA Rule 5110, as requested
by any such Holder, and the Company shall pay the filing fee required by such
filing within two (2) Business Days of request therefor.




(i) Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the Registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided,
that, the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, subject the Company to any
material tax in any such jurisdiction where it is not then so subject or file a
general consent to service of process in any such jurisdiction.





7










(j) If requested by a Holder, cooperate with such Holders to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to a Registration Statement,
which certificates shall be free of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such Holder may request.




(k) Upon the occurrence of any event contemplated by Section 3(d), as promptly
as reasonably possible under the circumstances taking into account the Company’s
good faith assessment of any adverse consequences to the Company and its
stockholders of the premature disclosure of such event, prepare a supplement or
amendment, including a post-effective amendment, to a Registration Statement or
a supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither a Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. If the Company notifies the Holders in accordance with clauses
(iii) through (vi) of Section 3(d) above to suspend the use of any Prospectus
until the requisite changes to such Prospectus have been made, then the Holders
shall suspend use of such Prospectus. The Company will use its commercially
reasonable efforts to ensure that the use of the Prospectus may be resumed as
promptly as is practicable. The Company shall be entitled to exercise its right
under this Section 3(k) to suspend the availability of a Registration Statement
and Prospectus for a period not to exceed sixty (60) calendar days (which need
not be consecutive days) in any twelve (12) month period.




(l) Use its commercially reasonable efforts to comply with all applicable rules
and regulations of the Commission relating to the registration of the
Registrable Securities pursuant to the Registration Statement or otherwise.




(m) Notwithstanding anything in this Agreement to the contrary, the Company will
not be required to effect a registration pursuant to Section 2 or Section 3(c):
(i) during the period starting with the date which is sixty (60) days prior to
the Company’s good faith estimate of the date of filing of, and ending on a date
one hundred eighty (180) days after the effective date of, a Company-initiated
registration; provided that the Company is actively employing in good faith all
reasonable efforts to cause such registration statement to become effective; or
(ii) if the Company shall furnish each Holder a certificate signed by the
Chairman of the Board stating that in the good faith and reasonable judgment of
the Board of Directors of the Company, it would be seriously detrimental to the
Company and its shareholders for such registration statement to be effected at
such time, in which event the Company shall have the right to defer such filing
for a period of not more than sixty (60) days; provided that such right to delay
a filing shall be exercised by the Company not more than once in any twelve (12)
month period.




(n) Use its commercially reasonable efforts to cause all Registrable Securities
relating to the Registration Statement to be admitted for listing or quotation
on the Trading Market on which the Common Stock issued by the Company are then
listed or traded.





8










(o) It shall be a condition precedent to the obligations of the Company to take
any action pursuant to Section 2 hereof that the Holders shall furnish to the
Company such information regarding themselves, the Registrable Securities held
by them and the intended method of disposition of such Registrable Securities as
shall be required to timely effect the registration of their Registrable
Securities.




4. Registration Expenses. All fees and expenses incident to the performance of
or compliance with this Agreement by the Company shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses of the Company’s counsel and independent
registered public accountants) (A) with respect to filings made with the
Commission; (B) with respect to filings required to be made with any Trading
Market on which the Common Stock is then listed for trading; (C) in compliance
with applicable state securities or Blue Sky laws reasonably agreed to by the
Company in writing (including, without limitation, fees and disbursements of
counsel for the Company in connection with Blue Sky qualifications or exemptions
of the Registrable Securities); and (D) with respect to any filing that may be
required to be made by any broker through which a Holder intends to make sales
of Registrable Securities with FINRA pursuant to FINRA Rule 5110, so long as the
broker is receiving no more than a customary brokerage commission in connection
with such sale; (ii) printing expenses (including, without limitation, expenses
of printing certificates for Registrable Securities); (iii) messenger, telephone
and delivery expenses; (iv) fees and disbursements of counsel for the Company;
(v) Securities Act liability insurance, if the Company so desires such
insurance; and (vi) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement. In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder. In no event shall the Company be
responsible for any broker or similar commissions of any Holder.




5. Indemnification.




(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, members and employees (and any other Persons with a
functionally equivalent role of a Person holding such titles, notwithstanding a
lack of such title or any other title) of each of them, each Person who controls
any such Holder (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) and the officers, directors, members, partners,
agents and employees (and any other Persons with a functionally equivalent role
of a Person holding such titles, notwithstanding a lack of such title or any
other title) of each such controlling Person, to the fullest extent permitted by
applicable law, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, reasonable attorneys’ fees)
and expenses (collectively, “Losses”), as incurred, arising out of or relating
to (1) any untrue or alleged untrue statement of a material fact contained in a
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein





9







(in the case of any Prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading; or (2) any violation
or alleged violation by the Company of the Securities Act, the Exchange Act or
any state securities law, or any rule or regulation thereunder, in connection
with the performance of its obligations under this Agreement, except to the
extent, but only to the extent, that (i) such untrue statements or omissions are
based solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder, or such Holder’s legal counsel, expressly for use in
a Registration Statement, such Prospectus or in any amendment or supplement
thereto; or (ii) in the case of an occurrence of an event of the type specified
in Section 3(d)(iii)-(vi), the use by such Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
the Advice contemplated in Section 6(c). The Company shall notify the Holders
promptly of the institution of any Proceeding arising from or in connection with
the transactions contemplated by this Agreement of which the Company is aware.




(b) Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers and employees,
each Person who controls the Company (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act), and the directors, officers,
agents or employees of such controlling Persons, to the fullest extent permitted
by applicable law, from and against all Losses, as incurred, to the extent
arising out of or based solely upon: (1) such Holder’s failure to comply with
the prospectus delivery requirements of the Securities Act; or (2) any untrue or
alleged untrue statement of a material fact contained in any Registration
Statement, any Prospectus, or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading (i) to the extent, but only to the extent,
that such untrue statement or omission is contained in any information so
furnished in writing by such Holder to the Company specifically for inclusion in
such Registration Statement or such Prospectus; (ii) to the extent that such
information relates to such Holder’s proposed method of distribution of
Registrable Securities and was reviewed and expressly approved in writing by
such Holder, or such Holder’s legal counsel, expressly for use in a Registration
Statement, such Prospectus or in any amendment or supplement thereto; or (iii)
in the case of an occurrence of an event of the type specified in Section
3(d)(iii)-(vi), the use by such Holder of an outdated or defective Prospectus
after the Company has notified such Holder in writing that the Prospectus is
outdated or defective and prior to the receipt by such Holder of the Advice
contemplated in Section 6(c).




(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense thereof;
provided, that, the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that it shall be finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) that such failure shall have prejudiced the
Indemnifying Party.





10










An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and counsel to the Indemnified Party shall
reasonably believe that a material conflict of interest is likely to exist if
the same counsel were to represent such Indemnified Party and the Indemnifying
Party (in which case, if such Indemnified Party notifies the Indemnifying Party
in writing that it elects to employ separate counsel at the expense of the
Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense thereof and the reasonable fees and expenses of no more than one
separate counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld or delayed. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.




Subject to the terms of this Agreement, all reasonable fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten (10) Trading Days of written notice thereof to
the Indemnifying Party; provided, that, the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is judicially
determined not to be entitled to indemnification hereunder.




(d) Contribution. If the indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then each Indemnifying Party shall contribute to the
amount paid or payable by such Indemnified Party, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys’ or
other fees or expenses incurred by such party in connection with any Proceeding
to the extent such party would have been indemnified for such fees or expenses
if the indemnification provided for in this Section was available to such party
in accordance with its terms.





11










The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.




The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.




6. Miscellaneous.




(a) Remedies. In the event of a breach by the Company or by a Holder of any of
their respective obligations under this Agreement, each Holder or the Company,
as the case may be, in addition to being entitled to exercise all rights granted
by law and under this Agreement, including recovery of damages, shall be
entitled to seek specific performance of its rights under this Agreement. The
Company and each Holder agree that monetary damages may not provide adequate
compensation for any losses incurred by reason of a breach by it of any of the
provisions of this Agreement and hereby further agrees that, in the event of any
action for specific performance in respect of such breach, it shall not assert
or shall waive the defense that a remedy at law would be adequate.




(b) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to a Registration
Statement.




(c) Discontinued Disposition. By its acquisition of Registrable Securities, each
Holder agrees that, upon receipt of a notice from the Company of the occurrence
of any event of the kind described in Section 3(d)(iii)-(vi), such Holder will
forthwith discontinue disposition of such Registrable Securities under a
Registration Statement until it is advised in writing (the “Advice”) by the
Company that the use of the applicable Prospectus (as it may have been
supplemented or amended) may be resumed. The Company will use its commercially
reasonable efforts to ensure that the use of the Prospectus may be resumed as
promptly as is practicable. The parties agree and acknowledge that any periods
during which the Holder is required to discontinue the disposition of the
Registrable Securities hereunder shall not be subject to the provisions of
Section 2(b) and Section 3(k).




(d) Amendments and Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed by both the Company and Holders of
a majority of the then outstanding Registrable Securities (including, for this
purpose any Registrable Securities issuable upon exercise of any Warrants). If
any amendment or waiver of any provision of this Agreement would have an adverse
effect on the rights of any Holder in a manner different from the effect of such
amendment or waiver on the rights of Holders generally, then such amendment or
waiver shall require the approval of such adversely affected Holder. No waiver
of any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right accruing to it thereafter. Any amendment, waiver
or consent effected in accordance with this





12







Section 6(d) shall be binding on all Holders, notwithstanding that all Holders
have not executed such amendment, waiver or consent.




(e) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Securities Purchase Agreement.




(f) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.




(g) No Inconsistent Agreements. Neither the Company nor any of its Subsidiaries
has entered, as of the date hereof, nor shall the Company or any of its
Subsidiaries, on or after the date of this Agreement, enter into any agreement
with respect to its securities, that would have the effect of impairing the
rights granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof.




(h) Execution and Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.




(i) Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the Laws of the State of Delaware,
without giving effect to principles of conflicts of law. Each of the parties
hereto (a) submits to the jurisdiction of any state or federal court sitting in
Delaware in any action or proceeding arising out of or relating to this
Agreement; (b) agrees that all claims in respect of such action or proceeding
may be heard and determined in any such court; (c) waives any claim of
inconvenient forum or other challenge to venue in such court; and (d) agrees not
to bring any action or proceeding arising out of or relating to this Agreement
in any other court. Each of the parties hereto agrees to accept service of any
summons, complaint or other initial pleading made in the manner provided for the
giving of notices as provided in Section 6(e), provided that nothing in this
Section 6(i) shall affect the right of a party to serve such summons, complaint
or other initial pleading in any other manner permitted by law.




(j) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any other remedies provided by law.




(k) Severability. In case any one or more of the provisions of this Agreement
shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision which shall be a reasonable substitute
therefor, and upon so agreeing, shall incorporate such substitute provision in
this Agreement.




(l) Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.





13










(m) Independent Nature of Holders’ Obligations and Rights. The obligations of
each Holder hereunder are several and not joint with the obligations of any
other Holder hereunder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder hereunder. Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Holder pursuant hereto or thereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Holders are in any way
acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Holder shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Holder to be joined as an
additional party in any proceeding for such purpose.




[Signature Page Follows]








14










IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.




 

IGI LABORATORIES, INC.

 

 

 

 

 

By:

 

 

 

Name: Jason Grenfell-Gardner

 

 

Title: President and Chief
Executive Officer

 

 

 

 

 

 

AMZAK CAPITAL MANAGEMENT, LLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:








15





